DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement


The information disclosure statements filed march 27, 2020, February 18, 2021 & August 18, 2021 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and an initial copied is attached herewith.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. U.S. Pub. 2005/0064289 in view of Jang U.S. Pub. 2019/0393541.
With respect to claim 1, Suzuki negative electrode for a lithium metal battery (secondary battery; [0010]), comprising: a negative current collector (current collector 24; [0165]); 5an adhesive layer disposed on one surface or both surfaces of the negative current collector and including a binder and a conductive material (a thin adhesive layer claim 2, the binder includes polyvinylidene fluoride (PVDF), derivatives thereof, or mixtures thereof (binder may be PVDF; [0169]), With respect to claim 3, the conductive material includes one or a mixture of two or more selected from a group including carbon black, carbon nanotubes, natural graphite, artificial graphite, and carbon fiber (conductive material may be carbon black; [0168]).  With respect to claim 4,  20a weight ratio (the conductive material/the binder) of the conductive material for the binder is 1/4 to 4 (conductive additive of 0.5%-6% and binder from 0.5% -6% embraces a ratio of 1 as the amounts may be the same; [0178] – [0179]).   With respect to claim 7, the negative current collector includes lithium or copper (current collector is copper foil; [0165]).  With respect to claim 8, Suzuki teaches a15With reWith  manufacturing method of a negative electrode for a lithium metal battery, comprising: a step of coating a composition including a binder (a thin adhesive layer including a conductive additive and binder; [0165]), a conductive material (a thin adhesive layer including a conductive additive and binder; [0165])., and a solvent on one surface or both surfaces of a negative current collector; (solvent is employed to make a slurry or past to coat on the current collector; [0042]).  With respect to claim 9, the binder in the composition total amount (100 wt%) is included at 5 to 3640 wt% (binder from 0.5% -6% embraces a ratio of 1 as the amounts may be the same; [0178] – [0179]).  With respect to claim 10, the conductive material in the composition total amount (100 wt%) is 5included at 5 to 40 wt% (conductive additive of 0.5%-6%; [0178] – [0179]).  With respect to claim 13, 20a step of compressing the stacked negative current collector and lithium material (the electrodes are thermos-compression bonded claim 14, the compression is performed by applying heat, pressure, or both (the electrodes are thermos-compression bonded [0216]).  
Although Suzuki teaches a lithium metal or lithium alloy active material [0174], the reference does not teach or suggest a lithium metal (Li-metal) thin membrane disposed on the adhesive layer (claims 1, 8 & 13); a thickness ratio (the adhesive layer/the current collector) of the adhesive layer for the negative current collector is 1/10 to 1/15 (claim 5); a thickness ratio (the adhesive layer/the lithium metal thin membrane) of the adhesive layer for the lithium metal thin membrane is 1/30 to 1/40 (claim 6); in the step of coating the composition including the binder, the conductive material, and the solvent on one surface or both surfaces of the 10negative current collector, a coated amount (g) of the composition for a cross-section (cm2) of the negative current collector is 0.005 to 0.01 g/cm2(claim 11);  further comprising, 15before the step of stacking the negative current collector and the lithium metal (Li-metal) thin membrane via the coated composition, a step of drying the coated composition (claims 12 & 13). 
Jang teaches that it is well known in the art to employ a lithium metal (Li-metal) thin membrane disposed on the adhesive layer (lithium foil coating [0014] on the current collector [0018\; claims 1, 8 & 13); further comprising, 15before the step of stacking the negative current collector and the lithium metal (Li-metal) thin membrane via the coated composition, a step of drying the coated composition (lithium foil coating [0014] on the current collector [0018\; claims 12 & 13).
Suzuki and Jang are analogous art from the same field of endeavor, namely fabricating lithium secondary batteries.

With respect to a thickness ratio (the adhesive layer/the current collector) of the adhesive layer for the negative current collector being1/10 to 1/15 (claim 5); a thickness ratio (the adhesive layer/the lithium metal thin membrane) of the adhesive layer for the lithium metal thin membrane being1/30 to 1/40 (claim 6); would be obvious in the electrode layers of Suzuki in view of Jang, as change in size of essential working parts of a device is prima facie obvious. See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Furthermore, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
	With respect to the step of coating the composition including the binder, the conductive material, and the solvent on one surface or both surfaces of the 10negative current collector, a coated amount (g) of the composition for a cross-section (cm2) of the negative current collector is 0.005 to 0.01 g/cm2(claim 11);  would be obvious in the electrode layers of Suzuki in view of Jang, as "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722



/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722